






























PROPERTY CATASTROPHE EXCESS OF LOSS
REINSURANCE AGREEMENT
NO.POR1179477




EFFECTIVE: JANUARY 1, 2015




between




UNITED PROPERTY & CASUALTY INSURANCE COMPANY


St. Petersburg, Florida




and




SWISS REINSURANCE AMERICA CORPORATION


Armonk, New York







--------------------------------------------------------------------------------




[swissreimage.jpg]


PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT
NO. POR1179477


ARTICLE
 
CONTENTS
 
PAGE
 
 
 
 
 
 
 
PREAMBLE
 
 
I
 
BUSINESS COVERED
 
1
II
 
EFFECTIVE DATE AND TERMINATION
 
2
III
 
TERRITORY
 
2
IV
 
LIMIT AND RETENTION
 
2
V
 
REINSTATEMENT
 
3
VI
 
DEFINITIONS
 
3
VII
 
EXCLUSIONS
 
7
VIII
 
SPECIAL ACCEPTANCE
 
10
IX
 
REINSURANCE PREMIUM
 
10
X
 
CLAIMS
 
12
XI
 
LATE PAYMENTS
 
12
XII
 
SALVAGE AND SUBROGATION
 
14
XIII
 
ACCESS TO RECORDS
 
14
XIV
 
TAXES
 
14
XV
 
FOREIGN ACCOUNT TAX COMPLIANCE ACT
 
14
XVI
 
OFFSET
 
15
XVII
 
DISPUTE RESOLUTION
 
15
XVIII
 
INSOLVENCY
 
17
XIX
 
CONFIDENTIALITY
 
17
XX
 
ERRORS AND OMISSIONS
 
18
XXI
 
INTERNATIONAL TRADE CONTROLS
 
18
XXII
 
ENTIRE AGREEMENT CLAUSE
 
19
XXIII
 
LIABILITY OF THE REINSURER
 
19
XXIV
 
NET RETAINED LINES
 
19
XXV
 
AMENDMENTS
 
19
 
 
SIGNATURES
 
 
 
 
 
 
 
ATTACHMENTS:
 
INSOLVENCY FUNDS EXCLUSION CLAUSE
 
 
POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE
 
 
TOTAL INSURED VALUE EXCLUSION CLAUSE
 
 
POLLUTION AND SEEPAGE EXCLUSION CLAUSE
 
 
NUCLEAR INCUDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE - REINSURANCE - U.S.A.
 
 
NUCLEAR INCIDENT EXCLUSION CLAUSE - REINSURANCE - NO. 4
 
 
NUCLEAR INCIDENT EXCLUSION CLAUSE - PROPERTY TREATY
 
 
TERRORISM EXCLUSION CLAUSE - PROPERTY TREATY
 
 
REINSURANCE - NMA2930C




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




[swissreimage.jpg]








PROPERTY CATASTROPHE EXCESS OF LOSS
REINSURANCE AGREEMENT
NO. POR1179477
(hereinafter referred to as the "Agreement")




between




UNITED PROPERTY & CASUALTY INSURANCE COMPANY
 
St. Petersburg, Florida


(hereinafter referred to as the "Company")




and




SWISS REINSURANCE AMERICA CORPORATION
Armonk, New York


(hereinafter referred to as the "Reinsurer")




ARTICLE I - BUSINESS COVERED


A.
The Reinsurer shall indemnify the Company on an excess of loss basis in respect
of the Company's Ultimate Net Loss paid by the Company as a result of losses
occurring during the term of this Agreement, for Policies in force as of January
1, 2015, and new and renewal Policies becoming effective on or after said date,
subject to the terms and conditions contained herein.



B.
This Agreement is solely between the Company and the Reinsurer, and nothing
contained in this Agreement shall create any obligations or establish any rights
against the Reinsurer in favor of any person or entity not a party hereto.



C.
The performance of obligations by both parties under this Agreement shall be in
accordance with a fiduciary standard of good faith and fair dealing.




Effective 1/1/2015                        1                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------




D.
Under this Agreement, the indemnity for reinsured loss applies to those Policies
issued by the Company with respect to the following Lines of Business as
classified in the Company's Annual Statement, subject to the exclusions set
forth in Article VII- Exclusions.

NAIC
CODE: LINES OF BUSINESS:


01 Fire
02 Allied Lines
09 Inland Marine
04 Homeowners (Section I only)
05 Commercial Multiple Peril (Section I only)
25 Plate Glass
26 Burglary and Theft




ARTICLE II - EFFECTIVE DATE AND TERMINATION


A.
This Agreement shall apply to losses occurring within the period commencing
12:01 a.m., Eastern Standard Time, January 1, 2015, and ending 12:01 a.m.,
Eastern Standard Time, January 1, 2016.



B.
Upon termination of this Agreement, the Reinsurer shall be liable for losses
occurring prior to the date of termination; however, the Reinsurer shall have no
liability for losses occurring on or after the termination date of this
Agreement.



C.
If this Agreement shall terminate while a Loss Occurrence covered hereunder is
in progress, it is agreed that, subject to the other conditions of this
Agreement, the Reinsurer shall indemnify the Company as if the entire Loss
Occurrence had occurred during the time this Agreement is in force provided such
Loss Occurrence covered hereunder started before the date of termination.





ARTICLE III - TERRITORY


This Agreement applies to risks located in the United States of America, its
territories and possessions, except that with respect to Inland Marine and
Multiple Peril Policies covered hereunder, the territorial limits of this
Agreement shall be those of the original Policies when such Policies are written
to cover risks primarily located in the United States of America and its
territories and possessions.




ARTICLE IV - LIMIT AND RETENTION


A.
The limits and retentions provided under this Agreement are as follows:



The Reinsurer shall be liable for the amount of the Company's Ultimate Net Loss
in any one Loss Occurrence in excess of $3,000,000, but the Reinsurer shall
never be liable for more than $ 22,000,000 in any one Loss Occurrence.

Effective 1/1/2015                        2                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------






B.
It is understood that Commercial business covered hereunder shall not exceed
$1,000,000 any one risk, or so deemed.



C.
It is warranted by the Company that the reinsurance provided under this
Agreement shall attach only when two or more Risks are involved in the same Loss
Occurrence.





ARTICLE V - REINSTATEMENT


A.
Each claim hereunder reduces the amount of indemnity from the time of occurrence
of the loss by the sum paid, but any amount so exhausted is hereby reinstated
from the time the Loss Occurrence commences hereon.



B.
For each amount so reinstated the Company agrees to pay an additional premium
calculated at pro rata of the annual premium hereon, being pro rata only as to
the fraction of the limit of liability of this Agreement (i.e., the fraction of
$22,000,000) so reinstated and 100% as to the term.



C.
Nevertheless, the Reinsurer's liability hereunder shall never exceed $22,000,000
in respect of any one Loss Occurrence and shall be further limited in all during
the term of this Agreement to $44,000,000.





ARTICLE VI - DEFINITIONS


A.
DECLARATORY JUDGMENT EXPENSES



"Declaratory Judgment Expenses" shall mean all legal expenses, incurred in the
representation of the Company in litigation brought to determine the Company's
defense and/or indemnification obligations, that are allocable to any specific
claim or loss applicable to Policies subject to this Agreement. In addition, the
Company shall promptly notify the Reinsurer of any Declaratory Judgment Expenses
subject to this Agreement.


B.
EXTRA CONTRACTUAL OBLIGATIONS



1.
EXTRACONTRACTUAL OBLIGATIONS are defined as those liabilities not covered under
any other provision of this Agreement and which arise from the handling of any
claim on business covered hereunder, such liabilities arising because of, but
not limited to, the following: failure by the Company to settle within the
Policy limit, or by reason of alleged or actual negligence, fraud or bad faith
in rejecting an offer of settlement or in the preparation of the defense or in
the trial of any action against its insured or in the preparation or prosecution
of an appeal consequent upon such action.



2.
The date on which an Extra Contractual Obligation is incurred by the Company
shall be deemed, in all circumstances, to be the date of the original accident,
casualty, disaster or loss occurrence.


Effective 1/1/2015                        3                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------






3.
However, coverage hereunder as respects Extra Contractual Obligations shall not
apply where the loss has been incurred due to the fraud of a member of the Board
of Directors or a corporate officer of the Company acting individually or
collectively or in collusion with any individual or corporation or any other
organization or party involved in the presentation, defense or settlement of any
claim covered hereunder.

 
4.
Recoveries, collectibles or retention from any other form of insurance or
reinsurance, including deductibles or self-insured retention which protect the
Company against Extra Contractual Obligations, shall inure to the benefit of the
Reinsurer and shall be deducted from the total amount of Extra Contractual
Obligations, to the extent they are collected by the Company, for purposes of
determining the loss hereunder.



5.
If any provision of this paragraph B. shall be rendered illegal or unenforceable
by the laws, regulations or public policy of any jurisdiction, such provision
shall be considered void in such jurisdiction, but this shall not affect the
validity or enforceability of any other provision of this paragraph or the
enforceability of such provision in any other jurisdiction.



C.
LOSS ADJUSTMENT EXPENSES



"Loss Adjustment Expenses" shall mean all costs and expenses allocable to a
specific claim that are incurred by the Company in the investigation, appraisal,
adjustment, settlement, litigation, defense or appeal of a specific claim,
regardless of how such costs and expenses are allocated for statutory reporting
purposes, including but not limited to court costs and costs of supersedeas and
appeal bonds, and including but not limited to 1. pre-judgment interest, unless
included as part of the award or judgment; 2. post-judgment interest; 3.
Declaratory Judgment Expenses; 4. monitoring counsel expenses; and 5.a pro rata
share of salaries and expenses of Company field employees, and expenses of other
Company employees who have been temporarily diverted from their normal and
customary duties and assigned to the field adjustment of losses covered by this
Contract. Loss Adjustment Expense does not include salaries and expenses of
employees, other than (e) above, and office and other overhead expenses.


D.
LOSS IN EXCESS OF POLICY LIMITS



1.
"Loss in Excess of Policy Limits" is defined as loss in excess of the limit of
the original Policy, such loss in excess of the limit having been incurred
because of failure by the Company to settle within the Policy limit or by reason
of alleged or actual negligence, fraud or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of any action
against its insured or in the preparation or prosecution of an appeal consequent
upon such action.



2.
However, this paragraph D. shall not apply where the loss has been incurred due
to fraud by a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.


Effective 1/1/2015                        4                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------






3.
For the purposes of this paragraph D., the word "loss" shall mean any amounts
which the Company would have been contractually liable to pay had it not been
for the limit of the original Policy.



4.
With respect to coverage provided under this paragraph D., recoveries from any
insurance or reinsurance other than this Agreement, shall be deducted to arrive
at the amount of the Company's Ultimate Net Loss.



E.
LOSS OCCURRENCE



1.
The term "Loss Occurrence" shall mean the sum of all individual losses directly
occasioned by any one disaster, accident or loss or series of disasters,
accidents or losses arising out of one event which occurs within the area of one
state of the United States or states contiguous thereto and to one another.
However, the duration and extent of any one Loss Occurrence shall be limited to
all individual losses sustained by the Company occurring during any period of
168 consecutive hours arising out of and directly occasioned by the same event
except that the term "Loss Occurrence" shall be further defined as follows:



a.
As regards windstorm, not otherwise excluded, hail, tornado, hurricane, cyclone,
including ensuing collapse and water damage, all individual losses sustained by
the Company occurring during any period of 120 consecutive hours arising out of
and directly occasioned by the same event. However, the event need not be
limited to one state or province or states or provinces contiguous thereto.

 
b.
As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company, occurring
during any period of 96 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 96 consecutive
hours may be extended in respect of individual losses which occur beyond such 96
consecutive hours during the continued occupation of an assured's premises by
strikers, provided such occupation commenced during the aforesaid period.



c.
As regards earthquake (the epicentre of which need not necessarily be within the
territorial confines referred to in the opening paragraph of this Article) and
fire following directly occasioned by the earthquake, only those individual fire
losses which commence during the period of 168 consecutive hours may be included
in the Company's Loss Occurrence.



d.
As regards Freeze, only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Company's Loss Occurrence.



e.
As regards firestorms, brush fires and any other fires or series of fires,
irrespective of origin (except as provided in subparagraphs b. and c. above),


Effective 1/1/2015                        5                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------




which spread through trees, grassland or other vegetation, all individual losses
sustained by the Company which commence during any period of 168 consecutive
hours within a 150-mile radius of any one fixed point selected by the Company
may be included in the Company's "Loss Occurrence." However, an individual loss
subject to this subparagraph cannot be included in more than one "Loss
Occurrence."


f.
As regards Terrorism, as defined in and not otherwise excluded by the Terrorism
Exclusion Clause - Property Treaty Reinsurance - NMA2930c attached hereto, all
individual losses sustained by the Company occurring during any period of 96
consecutive hours arising out of and directly occasioned by the same event.
Should such an event of Terrorism give rise to other perils which, in an
unbroken chain of causation, have occasioned the losses, the cause of the losses
is understood to be that event of Terrorism.



2.
For all Loss Occurrences the Company may choose the date and time when any such
period of consecutive hours commences provided that it is not earlier than the
date and time of the occurrence of the first recorded individual loss sustained
by the Company arising out of that disaster, accident or loss and provided that
only one such period of 168 consecutive hours shall apply with respect to one
event except for those Loss Occurrences referred to in a. above, where only one
such period of 120 consecutive hours shall apply with respect to one event, and
b. and f. above, where only one such period of 96 consecutive hours shall apply
with respect to one event, regardless of the duration of the event.



3.
No individual losses occasioned by an event that would be covered by:



a.
a 120 hours clause may be included in any Loss Occurrence claimed under the 96
or 168 hours provision



b.
a 96 hours clause may be included in any Loss Occurrence claimed under the 120
or 168 hours provision



c.
a 168 hours clause may be included in any Loss Occurrence claimed under the 120
or 96 hours provision



F.
NET PREMIUMS WRITTEN



The term Net Premiums Written shall mean gross premiums written less returns,
allowances and reinsurances which inure to the benefit of the reinsurer.


G.
POLICIES



The term "Policies" shall mean each of the Company's binders, policies and
contracts of insurance on the business covered hereunder.


H.
RISK




Effective 1/1/2015                        6                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------




The Company shall be the sole judge of what constitutes one Risk.


I.
SUBJECT EARNED PREMIUM



"Subject Earned Premium" as used herein is equal to the sum of the Net Premiums
Written on the business covered hereunder during the period under consideration,
plus the unearned premium reserve as respects premiums in force at the beginning
of such period, less the unearned premium reserve as respects premiums in force
at the end of the period, said unearned premium is to be calculated on an actual
daily basis or in accordance with the Company's methodology, as agreed.


J.
ULTIMATE NET LOSS



1.
The term "Ultimate Net Loss" shall mean the actual sum paid or payable by the
Company in settlement of losses or liability after making deductions for all
recoveries, including subrogation, salvages, and claims upon other reinsurances,
whether collectible or not, which inure to the benefit of the Reinsurer under
this Agreement, and shall include Loss Adjustment Expenses incurred by the
Company; provided, however, that in the event of the insolvency of the Company,
Ultimate Net Loss shall mean the amount of loss and Loss Adjustment Expenses for
which the Company is liable, and payment by the Reinsurer shall be made to the
liquidator, receiver, conservator or statutory successor of the Company in
accordance with the provisions of Article XVIII Insolvency of this Agreement.



2.
The term "Ultimate Net Loss" shall include 90% of Loss In Excess of Policy
Limits and 90% of Extra Contractual Obligations, as defined herein, but only as
respects business covered under this Agreement.



3.
All recoveries, salvages or payments recovered or received subsequent to a loss
settlement under this Agreement shall be applied as if recovered or received
prior to the aforesaid settlement and all necessary adjustments to the loss
settlement shall be made by the parties hereto.



4.
Nothing in this paragraph J. shall be construed to mean that losses are not
recoverable hereunder until the Ultimate Net Loss of the Company has been
ascertained.





ARTICLE VII - EXCLUSIONS


THIS AGREEMENT DOES NOT COVER:
 
A.
THE FOLLOWING GENERAL CATEGORIES

 
1.
All Lines of Business not specifically listed in Article I - Business Covered.



2.
Policies issued with a deductible of $100,000 or more; provided this exclusion
shall not apply to Policies which customarily provide a percentage deductible on
the perils of earthquake or windstorm.


Effective 1/1/2015                        7                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------






3.
Reinsurance assumed.



4.
Ex-gratia Payments.

 
5.
Loss or damage occasioned by war, invasion, revolution, bombardment,
hostilities, acts of foreign enemies, civil war, rebellion, insurrection,
military or usurped power, martial law, or confiscation by order of any
government or public authority, but not excluding loss or damage which would be
covered under a standard form of Policy containing a standard war exclusion
clause.

 
6.
Insolvency Funds as per the attached Insolvency Funds Exclusion Clause, which is
made part of this Agreement.



7.
Pool, Syndicate and Association business as per the attached Pools, Associations
and Syndicates Exclusion Clause, which is made part of this Agreement.



8.
Risks where the Total Insured Value, per risk, exceeds the figure specified as
per the attached Total Insured Value Exclusion Clause, which is made part of
this Agreement.



9.
Loss resulting from damage to overhead transmission and distribution lines,
including supporting structures and anything attached thereto, of any public or
private utility company, cable television or telecommunication company of any
kind. This exclusion shall not apply to such overhead transmission and
distribution lines, including supporting structures and anything attached
thereto located on the premises of any policyholder or within 1,000 feet
thereof. Nor shall this exclusion apply to utility service interruption or
contingent business interruption losses for any policyholder, unless such
policyholder is a public or private utility company, cable television or
telecommunication company of any kind.



10.
Any statutory or regulatory fine or penalty imposed upon the Company on account
of any unfair trade or claim practice, or for any other practice, action or
inaction (actual or alleged), associated with, related to, or arising from the
Company’s handling of any claim or business covered hereunder.



B.
THE FOLLOWING CLASSES OF BUSINESS AND TYPES OF RISKS



1.
Mortgage Impairment.



2.
Growing and/or standing crops.



3.
Mortality and Health covering birds, animals or fish.



4.
All onshore and offshore gas and oil drilling rigs.



5.
Petrochemical operations engaged in the production, refining or upgrading of
petroleum or petroleum derivatives or natural gas.




Effective 1/1/2015                        8                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------




6.
Satellites.



7.
All railroad business.



8.
As respects Inland Marine business:



a.
Registered Mail and Armored Car Policies.

b.
Jeweler's Block Policies.

c.
Furrier's Customers Policies.

d.
Rolling Stock.

e.
Parcel Post when written to cover banks and financial institutions.

f.
Commercial Negative Film Insurance.

g.
Garment Contractors Policies.

h.
Mining Equipment while underground.

i.
Radio and Television Broadcasting Towers.

j.
Motor Truck Cargo Insurance written for common carriers operating beyond a
radius of 200 miles.



C.
THE FOLLOWING PERILS



1.
Flood and/or Earthquake when written on a stand alone basis.



2.
Difference in Conditions, however styled.



3.
Pollution and Seepage as per the attached Pollution and Seepage Exclusion
Clause, which is made part of this Agreement.



4.
Nuclear Incident Exclusion Clauses which are attached and made part of this
Agreement:



a.
Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance - U.S.A.



b.
Nuclear Incident Exclusion Clause - Reinsurance - No. 4.



5. a.
Loss, damage or expense of whatsoever nature caused directly or indirectly by
any of the following, regardless of any other cause or event contributing
concurrently or in any other sequence to the loss: nuclear reaction or
radiation, or radioactive contamination, however caused.



b.
However, if nuclear reaction or radiation, or radioactive contamination results
in fire it is specifically agreed herewith that this Agreement will pay for such
fire loss or damage subject to all of the terms, conditions and limitations of
this Agreement.



c.
This exclusion shall not apply to loss, damage or expense originating from and
occurring at risks using radioactive isotopes in any form where the nuclear
exposure is not considered by the Company to be the primary hazard.




Effective 1/1/2015                        9                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------




6.
Terrorism, in accordance with the Terrorism Exclusion Clause - Property Treaty
Reinsurance - NMA2930c attached to and forming part of this Agreement.



7.
Loss, damage or expense of whatsoever nature arising directly or indirectly from
fungi, bacteria, including mold or mildew, and/or any mycotoxins, spores, scents
or byproducts produced or released by fungi, regardless of any other cause,
event, material, product and/or building component that contributed concurrently
or in any sequence to that injury or damage. Such loss is excluded regardless of
any other cause or event contributing concurrently or in any sequence to the
loss.



8.
Named Windstorms. The term "Named Windstorm" shall mean a storm and all other
atmospheric perils arising out of such storm that is identified and named as a
Tropical Storm or Hurricane by the NHC. The duration of such Named Windstorm
shall be deemed to be:



a.
Beginning at the time a Named Windstorm warning is issued by the NHC for any
part of each state in which the Company writes the business reinsured hereunder;



b.
Continuing for the time period which the Named Windstorm conditions exist
anywhere in such state; and



c.
Ending 72 hours following termination of the last Named Windstorm warning by NHC
for any part of such state.



"NHC" means the National Hurricane Center of the National Weather Service,
operated by the National Oceanographic and Atmospheric Administration of the
United States Government.




ARTICLE VIII - SPECIAL ACCEPTANCE


Risks which are beyond the terms, conditions or limitations of this Agreement
may be submitted to the Reinsurer for special acceptance hereunder; and such
risks, if accepted in writing by the Reinsurer, shall be subject to all of the
terms, conditions and limitations of this Agreement, except as modified by the
special acceptance. Premiums and losses derived from any special acceptance
shall be included with other data for rating purposes under this Agreement.




ARTICLE IX - REINSURANCE PREMIUM


A.
The Company shall pay to the Reinsurer a premium for the reinsurance provided
hereunder at the rate set forth in Paragraph B. below. Such rate shall be
applied to the Company's Subject Earned Premium for the term of this Agreement.



B.
A deposit premium shall be payable by the Company to the Reinsurer in four equal
installments each due January 1, 2015, April 1, 2015, July 1, 2015 and October
1, 2015. As promptly as possible after the termination of this Agreement, the
Company shall render a


Effective 1/1/2015                        10                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------




statement to the Reinsurer showing the actual reinsurance premium due hereunder.
If such premium calculation differs from the deposit previously paid, the debtor
party shall pay the outstanding balance as soon as practicable. However, in no
event shall the adjusted premium be less than the minimum premium set forth
below.


Rate
Quarterly Premium
Minimum Premium
Deposit Premium
.4049%
$514,250
$1,645,600
$2,057,000



C.
In respect of Paragraph B. above:



1.
All statements shall be sent to the Reinsurer at:



a.
E-Mail/Word, Excel, PDF, or TIF Formats, or other scanned documents:



TAPCAM_DirectArmonk@swissre.com, or


b.
Standard Mail:



Swiss Reinsurance America Corporation
Technical Accounting Department
175 King Street
Armonk, NY 10504


2.
All checks and supporting documentation shall be sent to the Reinsurer through
one of the options set forth below and shall identify the applicable Reinsurer
Agreement Number(s):



a.
WIRE TRANSFER



(i)
All wires shall be sent to:



The Bank of New York
1 Wall Street
New York, NY 10286
Account Name: Swiss Reinsurance America Corporation
Account Number: 8900489197
ABA Number: 021000018
SWIFT: IRVTUS3N


(ii)
All supporting documentation shall be sent to:



(a)
E-Mail/Word, Excel, PDF, or TIF Formats, or other scanned documents:



TAPCAM_DirectArmonk@swissre.com

Effective 1/1/2015                        11                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------






(b)
Swiss Reinsurance America Corporation

Technical Accounting Department
175 King Street
Armonk, NY 10504


b.
COURIER OR OVERNIGHT CARRIER



Both checks and supporting documentation shall be sent to:


Swiss Reinsurance America Corporation C/O BONY Mellon
500 Ross Street - 154-0455
Pittsburgh, PA 15262
Attn: Wholesale Lockbox
Re: Lockbox 392052


c.
LOCK BOX



Both checks and supporting documentation shall be sent to:


Swiss Re America
P.O. Box 392052
Pittsburgh, PA 15251-9052




ARTICLE X - CLAIMS


A.
The Company shall promptly notify the Reinsurer of each Loss Occurrence which,
in the opinion of the Company, may involve the reinsurance provided hereunder
and of all subsequent developments relating thereto, stating the amount claimed
and estimate of the Company's Ultimate Net Loss and Loss Adjustment Expenses, by
Line of Business.



B.
The Company shall have the responsibility to investigate, defend or negotiate
settlements of all claims and lawsuits related to Policies written by the
Company and reinsured under this Agreement.





ARTICLE XI - LATE PAYMENTS
 
A.
The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Agreement.

 
B.
In the event any premium, loss or other payment due either party is not received
by that party by the payment due date, the party to whom payment is due may, by
notifying the debtor party in writing, require it to pay, and the debtor party
agrees to pay, an interest penalty on the amount past due calculated for each
such payment on the last business day of each month as follows:




Effective 1/1/2015                        12                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------




1.
The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

2.
1/365th of the one-month LIBOR on the first business day of the month for which
the calculation is made, plus 1%; times



3. The amount past due, including accrued interest.


It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.






C.
The establishment of the due date shall, for purposes of this Article, be
determined as follows:



1.
As respects the payment of routine deposits and premiums due the Reinsurer, the
due date shall be as provided for in the applicable section of this Agreement.
In the event a due date is not specifically stated for a given payment, it shall
be deemed due 30 days after the date of receipt by the Reinsurer of the initial
billing for each such payment.



2.
Any claim or loss payment due the Company hereunder shall be deemed due 15
business days after the proof of loss or demand for payment is received by the
Reinsurer. If such loss or claim payment is not received within the 15 business
days, interest will accrue on the payment or amount overdue in accordance with
paragraph B of this Article, from the date the proof of loss or demand for
payment was received by the Reinsurer. Notwithstanding the foregoing, if the
Reinsurer finds the information contained in the Company's demand for payment is
insufficient or not in accordance with the conditions of this Agreement, then it
may request from the Company, on or before the due date set forth in this
subparagraph 2, all additional information necessary to validate its claim. In
such case, the payment due date set forth in this paragraph shall be deemed to
be 15 business days after the Reinsurer has received the requested additional
information.



2.
As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph, the due date shall be
as provided for in the applicable section of this Agreement. In the event a due
date is not specifically stated for a given payment, it shall be deemed due 10
business days following receipt by the debtor party of written notification that
the provisions of this Article have been invoked.



D.
For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the party to which such debt is owed.



E.
Nothing herein shall be construed as limiting or prohibiting the Reinsurer from
contesting the validity of any claim, or from participating in the defense of
any claim or suit, or prohibiting either party from contesting the validity of
any payment or from initiating any dispute resolution proceeding in accordance
with the provisions of this agreement. If the debtor party prevails


Effective 1/1/2015                        13                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------




in such proceeding, then any interest penalties due hereunder on the amount in
dispute shall be null and void. If the debtor party loses in such proceeding,
then the interest penalty on the amount determined to be due hereunder shall be
calculated in accordance with the provisions set forth above unless otherwise
determined by such proceeding. If a debtor party advances payment of any amount
it is contesting, and proves to be correct in its contestation, either in whole
or in part, the other party shall reimburse the debtor party for any such excess
payment made plus interest on the excess amount calculated in accordance with
this Article.




ARTICLE XII - SALVAGE AND SUBROGATION


A.
In the event of the payment of any indemnity by the Reinsurer under this
Agreement, the Reinsurer shall be subrogated, to the extent of such payment, to
all of the rights of the Company against any person or entity legally
responsible for damages of the loss. The Company agrees to enforce such rights;
but, in case the Company refuses or neglects to do so, the Reinsurer is hereby
authorized and empowered to bring any appropriate action in the name of the
Company or their policyholders or otherwise to enforce such rights.



B.
From any amount recovered by subrogation, salvage or other means, there shall
first be deducted the expenses incurred in effecting the recovery. The balance
shall then be used to reimburse the excess carriers in the inverse order to that
in which their respective liabilities attached, before being used to reimburse
the Company for its primary loss.





ARTICLE XIII - ACCESS TO RECORDS


The Reinsurer or its duly authorized representatives shall have the right to
examine, at the offices of the Company at a reasonable time, during the currency
of this Agreement or anytime thereafter, all books and records of the Company
relating to business which is the subject of this Agreement.




ARTICLE XIV - TAXES


The Company shall be liable for all taxes on premiums paid to the Reinsurer
under this Agreement, except income or profit taxes of the Reinsurer, and shall
indemnify and hold the Reinsurer harmless for any such taxes which the Reinsurer
may become obligated to pay to any local, state or federal taxing authority.




ARTICLE XV - FOREIGN ACCOUNT TAX COMPLIANCE ACT


A.
On or before the later of (i) the date upon which withholding agents generally
are required to begin withholding payments under the foreign account tax
compliance provisions of the Hiring Incentives to Restore Employment Act of
2010, including any related regulations of the Internal Revenue Service
("FATCA"), or (ii) five (5) business days prior to the first premium cession due
date hereunder, the Reinsurer shall provide to the Company the FATCA required
documentation (including a valid W-8BENE, W-9 or such other documentation
approved for


Effective 1/1/2015                        14                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------




use by the United States Internal Revenue Service) confirming that the Reinsurer
is not subject to any withholding pursuant to FATCA.


B.
If the Reinsurer fails to provide the Company with such FATCA-required
documentation in accordance with Paragraph A., above, the Company shall withhold
from such Reinsurer 30% of the reinsurance premium otherwise due such Reinsurer
with respect to United States risks for payment to the United States Internal
Revenue Service in accordance with FATCA. The remaining reinsurance premium
shall be ceded to the Reinsurer.



C.
In the event of any return of premium becoming due hereunder, the Reinsurer will
deduct the applicable percentage from the return premium payable hereon, and
cooperate with the reasonable requests of the Company to pursue recovery of such
withholding from the United States Government.





ARTICLE XVI - OFFSET


Each party to this Agreement together with their successors or assigns shall
have and may exercise, at any time, the right to offset any balance or balances
due the other (or, if more than one, any other). Such offset may include
balances due under this Agreement and any other agreements heretofore or
hereafter entered into between the parties regardless of whether such balances
arise from premiums, losses or otherwise, and regardless of capacity of any
party, whether as assuming insurer and/or ceding insurer, under the various
agreements involved, provided however, that in the event of insolvency of a
party hereto, offsets shall only be allowed in accordance with the provisions of
Section 7427 of the Insurance Law of the State of New York to the extent such
statute or any other applicable law, statute or regulation governing such offset
shall apply.




ARTICLE XVII - DISPUTE RESOLUTION


Part I - Choice Of Law And Forum


Any dispute arising under this Agreement shall be resolved in the State of
Florida, and the laws of the State of Florida shall govern the interpretation
and application of this Agreement.


Part II - Mediation


If a dispute between the Company and the Reinsurer, arising out of the
provisions of this Agreement or concerning its interpretation or validity and
whether arising before or after termination of this Agreement has not been
settled through negotiation, both parties agree to try in good faith to settle
such dispute by nonbinding mediation, before resorting to arbitration.


Part III - Arbitration


A.
Resolution of Disputes - Any dispute not resolved by mediation between the
Company and the Reinsurer arising out of the provisions of this Agreement or
concerning its interpretation or validity, whether arising before or after
termination of this Agreement, shall be submitted to arbitration in the manner
hereinafter set forth.


Effective 1/1/2015                        15                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------






B.
Composition of Panel - Unless the parties agree upon a single arbitrator within
15 days after the receipt of a notice of intention to arbitrate, all disputes
shall be submitted to an arbitration panel composed of two arbitrators and an
umpire chosen in accordance with Paragraph C. hereof.



C.
Appointment of Arbitrators - The members of the arbitration panel shall be
chosen from disinterested persons with at least 10 years experience in the
insurance and reinsurance business. Unless a single arbitrator is agreed upon,
the party requesting arbitration (hereinafter referred to as the "claimant")
shall appoint an arbitrator and give written notice thereof by certified mail or
by a courier service producing evidence of receipt by the receiving party, to
the other party (hereinafter referred to as the "respondent") together with its
notice of intention to arbitrate. Within 30 days after receiving such notice,
the respondent shall also appoint an arbitrator and notify the claimant thereof
by certified mail or by a courier service producing evidence of receipt by the
receiving party. Before instituting a hearing, the two arbitrators so appointed
shall choose an umpire. If, within 20 days after the appointment of the
arbitrator chosen by the respondent, the two arbitrators fail to agree upon the
appointment of an umpire, each of them shall nominate three individuals to serve
as umpire, of whom the other shall decline two and the umpire shall be chosen
from the remaining two by drawing lots. The name of the individual first drawn
shall be the umpire.



D.
Failure of Party to Appoint an Arbitrator - If the respondent fails to appoint
an arbitrator within 30 days after receiving a notice of intention to arbitrate,
the claimant's arbitrator shall appoint an arbitrator on behalf of the
respondent, such arbitrator shall then, together with the claimant's arbitrator,
choose an umpire as provided in Paragraph C. of Part III of this Article.

 
E.
Submission of Dispute to Panel - Within 30 days after the notice of appointment
of all arbitrators, the panel shall meet, and determine a timely period for
discovery, discovery procedures and schedules for hearings.



F.
Procedure Governing Arbitration - All proceedings before the panel shall be
informal and the panel shall not be bound by the formal rules of evidence. The
panel shall have the power to fix all procedural rules relating to the
arbitration proceeding. In reaching any decision, the panel shall give due
consideration to the customs and usages of the insurance and reinsurance
business.



G.
Arbitration Award - The arbitration panel shall render its decision within 60
days after termination of the proceeding, which decision shall be in writing,
stating the reasons therefor. The decision of the majority of the panel shall be
final and binding on the parties to the proceeding. In no event, however, will
the panel be authorized to award punitive, exemplary or consequential damages of
whatsoever nature in connection with any arbitration proceeding concerning this
Agreement.



H.
Cost of Arbitration - Unless otherwise allocated by the panel, each party shall
bear the expense of its own arbitrator and shall jointly and equally bear with
the other parties the expense of the umpire and the arbitration.






Effective 1/1/2015                        16                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------




ARTICLE XVIII - INSOLVENCY


A.
In the event of insolvency of the Company, the reinsurance provided by this
Agreement shall be payable by the Reinsurer on the basis of the liability of the
Company as respects Policies covered hereunder, without diminution because of
such insolvency, directly to the Company or its liquidator, receiver,
conservator or statutory successor except as provided in Sections 4118(a)(1)(A)
and 1114(c) of the New York Insurance Law or as otherwise provided under
applicable law, statute or regulation.



B.
The Reinsurer shall be given written notice of the pendency of each claim or
loss which may involve the reinsurance provided by this Agreement within a
reasonable time after such claim or loss is filed in the insolvency proceedings.
The Reinsurer shall have the right to investigate each such claim or loss and
interpose, at its own expense, in the proceedings where the claim or loss is to
be adjudicated, any defense which it may deem available to the Company, its
liquidator, receiver, conservator or statutory successor. The expense thus
incurred by the Reinsurer shall be chargeable, subject to court approval,
against the insolvent Company as part of the expense of liquidation to the
extent of a proportionate share of the benefit which may accrue to the Company
solely as a result of the defense undertaken by the Reinsurer.

 
C.
In addition to the offset provisions set forth in Article XVI Offset, any debts
or credits, liquidated or unliquidated, in favor of or against either party on
the date of the receivership or liquidation order (except where the obligation
was purchased by or transferred to be used as an offset) are deemed mutual debts
or credits and shall be set off with the balance only to be allowed or paid.
Although such claim on the part of either party against the other may be
unliquidated or undetermined in amount on the date of the entry of the
receivership or liquidation order, such claim will be regarded as being in
existence as of such date and any claims then in existence and held by the other
party may be offset against it.



D.
Nothing contained in this Article is intended to change the relationship or
status of the parties to this Agreement or to enlarge upon the rights or
obligations of either party hereunder except as provided herein.





ARTICLE XIX - CONFIDENTIALITY


A.
The Reinsurer hereby acknowledges that the terms and conditions of this
Contract, documents, information and data provided to it by the Company, whether
directly or through an authorized agent, during the course of negotiation,
administration, and performance of this Contract (hereinafter referred to as
confidential information) are proprietary and confidential to the Company.
Confidential information shall not include documents, information or data that
the Reinsurer can show:



1.
Are publicly available or have become publicly available through no unauthorized
act of the Reinsurer;



2.
Have been rightfully received from a third person without obligation of
confidentiality; or




Effective 1/1/2015                        17                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------




3.
Were known by the Reinsurer prior to the placement of this Contract without an
obligation of confidentiality.



B.
Absent the written consent of the Company, the Reinsurer shall not disclose any
confidential information to any third parties, including any affiliated
companies, except:



1.
When required by retrocessionaires subject to the business ceded to this
Contract;



2.
When required by regulators performing an audit of the Reinsurer’s records
and/or financial condition;



3.
When required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business; or



4.
When required by courts or arbitrators in connection with an actual or potential
dispute hereunder.

5.
When required by legal counsel or third party service providers engaged to
provide services for the Reinsurer and subject to a confidentiality agreement no
less restrictive than this article.



Further, the Reinsurer agrees not to use any confidential information for any
purpose not related to its internal reinsurance operations, the performance of
its obligations or enforcement of its rights under this Contract.


C.
Notwithstanding the above, in the event the Reinsurer is required by court
order, other legal process or any regulatory authority to release or disclose
any or all of the confidential information, the Reinsurer agrees to provide the
Company with written notice of same at least 10 days prior to such release or
disclosure and to use its best efforts to assist the Company in maintaining the
confidentiality provided for in this Article.



D.
The provisions of this Article shall extend to the officers, directors,
shareholders and employees of the Reinsurer and its affiliates, and shall be
binding upon their successors and assigns.





ARTICLE XX - ERRORS AND OMISSIONS


Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery and that the Reinsurer is not prejudiced thereby.




ARTICLE XXI- INTERNATIONAL TRADE CONTROLS


In no event shall the reinsurer be deemed to provide cover nor shall the
reinsurer be liable to pay any claim or provide any benefit hereunder to the
extent that the provision of such cover, payment of such claim or provision of
such benefit would expose the reinsurer to any sanction, prohibition

Effective 1/1/2015                        18                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------




or restriction under united nations resolutions or the trade or economic
sanctions, laws or regulations of any jurisdiction applicable to the reinsurer.




ARTICLE XXII - ENTIRE AGREEMENT


A.
This Agreement and any related special acceptance(s), shall constitute the
entire agreement between the parties hereto with respect to the business
reinsured hereunder and there are no understandings between the parties other
than as expressed in this Agreement.



B.
Any change to or modification of this Agreement shall be null and void unless
made by an addendum signed by both parties.





ARTICLE XXIII - LIABILITY OF THE REINSURER


A.
The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all of the general and specific stipulations,
clauses, waivers, interpretations and modifications of the Company’s Policies
and any endorsements thereto. However, in no event shall this be construed in
any way to provide coverage outside the terms and conditions set forth in this
Agreement.



B.
Nothing herein shall in any manner create any obligations or establish any
rights against the reinsurer in favor of any third party or any persons not
parties to this Agreement.





ARTICLE XXIV - NET RETAINED LINES


A.
This Agreement applies only to that portion of any Policy which the Company
retains net for its own account (prior to deduction of any reinsurance which
inures solely to the benefit of the Company), and in calculating the amount of
any loss hereunder and also in computing the amount or amounts in excess of
which this Agreement attaches, only loss or losses in respect of that portion of
any Policy which the Company retains net for its own account shall be included.



B.
The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.





ARTICLE XXV- AMENDMENTS


This Agreement may be amended by mutual consent of the parties expressed in an
addendum; and such addendum, when executed by both parties, shall be deemed to
be an integral part of this Agreement and binding on the parties hereto.

Effective 1/1/2015                        19                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------




[swissreimage.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the following dates:




UNITED PROPERTY & CASUALTY INSURANCE COMPANY




___________________________________     ______________________________________
Signature                         Signature




___________________________________     ______________________________________
Print Name                         Print Name




Title:_______________________________
    Title:__________________________________




Date:_______________________________     Date:__________________________________




SWISS REINSURANCE AMERICA CORPORATION


Digitally signed by                     Digitally signed by
Andrew Robertson                     matt_junge@swssre.com
Date: 2015.01.20                    Date: 2015.01.16
09:15:13 - 05'00'                    15:53:22 - 06'00'

Effective 1/1/2015                        20                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------




[swissreimage.jpg]


SUPPLEMENT TO THE ATTACHMENTS






DEFINITION OF IDENTIFICATION TERMS USED WITHIN THE ATTACHMENTS




A.
Wherever the term "Company" or "Reinsured" or "Reassured" or whatever other term
is used to designate the reinsured company or companies within the various
attachments to the reinsurance agreement, the term shall be understood to mean
Company or Reinsured or Reassured or whatever other term is used in the attached
reinsurance agreement to designate the reinsured company or companies.



B.
Wherever the term "Agreement" or "Contract" or "Policy" or whatever other term
is used to designate the attached reinsurance agreement within the various
attachments to the reinsurance agreement, the term shall be understood to mean
Agreement or Contract or Policy or whatever other term is used to designate the
attached reinsurance agreement.

 
C.
Wherever the term "Reinsurer" or "Reinsurers" or "Underwriters" or whatever
other term is used to designate the reinsurer or reinsurers in the various
attachments to the reinsurance agreement, the term shall be understood to mean
Reinsurer or Reinsurers or Underwriters or whatever other term is used to
designate the reinsuring company or companies.





________________________________________________________________________________________________________________________________________________________



Effective 1/1/2015                        1                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------




[swissreimage.jpg]








INSOLVENCY FUNDS EXCLUSION CLAUSE










This Agreement excludes all liability of the Company arising by contract,
operation of law, or otherwise from its participation or membership, whether
voluntary or involuntary, in any insolvency fund or from reimbursement of any
person for any such liability. "Insolvency fund" includes any guaranty fund,
insolvency fund, plan, pool, association, fund or other arrangement, howsoever
denominated, established or governed, which provides for any assessment of or
payment or assumption by any person of part or all of any claim, debt, charge,
fee, or other obligation of an insurer, or its successors or assigns, which has
been declared by any competent authority to be insolvent or which is otherwise
deemed unable to meet any claim, debt, charge, fee or other obligation in whole
or in part.



Effective 1/1/2015                        2                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------






[swissreimage.jpg]




POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE






SECTION A




Excluding:


(a) All Business derived directly or indirectly from any Pool, Association or
Syndicate which maintains its own reinsurance facilities.


(b) Any Pool or Scheme (whether voluntary or mandatory) formed after March 1,
1968, for the purpose of insuring Property whether on a country-wide basis or in
respect of designated areas. This Exclusion shall not apply to so-called
Automobile Insurance Plans or other Pools formed to provide coverage for
Automobile Physical Damage.


SECTION B




It is agreed that business, written by the Company for the same perils, which is
known at the time to be insured by or in excess of underlying amounts placed in
the following Pools, Associations or Syndicates, whether by way of insurance or
reinsurance is excluded hereunder:


Industrial Risk Insurers (successor to Factory Insurance Association and Oil
Insurance Association); Associated Factory Mutuals.


Any Pool, Association or Syndicate formed for the purpose of writing Oil, Gas or
Petro-Chemical Plants and/or Oil or Gas Drilling Rigs.


United States Aircraft Insurance Group, Canadian Aircraft Insurance Group,
Associated Aviation Underwriters, American Aviation Underwriters.


SECTION B does not apply:


(a) Where the Total Insured Value over all interests of the risk in question is
less than $350,000,000.


(b) To interests traditionally underwritten as Inland Marine or Stock and/or
Contents written on a Blanket basis.


(c) To Contingent Business Interruption, except when the Company is aware that
the key location is known at the time to be insured in any Pool, Association or
Syndicate named above.





-1-

--------------------------------------------------------------------------------






[swissreimage.jpg]


(d) To risks as follows: Offices, Hotels, Apartments, Hospitals, Educational
Establishments, Public Utilities (other than Railroad Schedules) and Builders
Risks on the classes of risks specified in this subsection (d) only.



-2-

--------------------------------------------------------------------------------




[swissreimage.jpg]


SECTION C




NEVERTHELESS the Reinsurer specifically agrees that Liability accruing to the
Company from its participation in:




(a) The following so-called "Coastal Pools":
 
ALABAMA INSURANCE UNDERWRITING ASSOCIATION
FLORIDA WINDSTORM UNDERWRITING ASSOCIATION
LOUISIANA INSURANCE UNDERWRITING ASSOCIATION
MISSISSIPPI WINDSTORM INSURANCE UNDERWRITING ASSOCIATION
NORTH CAROLINA INSURANCE UNDERWRITING ASSOCIATION
SOUTH CAROLINA WINDSTORM AND HAIL UNDERWRITING ASSOCIATION
TEXAS CATASTROPHE PROPERTY INSURANCE ASSOCIATION


and


(b) All "Fair Plan" and "Rural Risk Plan" Business


for all perils otherwise protected hereunder will not be excluded, except
however, that this reinsurance does not include any increase in such liability
resulting from:




(1) The inability for any other participant in such "Coastal Pool" and/or "Fair
Plan" and/or "Rural Risk Plan" to meet its liability.


(2) Any Claim against such "Coastal Pool" and/or "Fair Plan" and/or "Rural Risk
Plan" or any participant therein, including the Company, whether by way of
subrogation or otherwise, brought by or on behalf of any insolvency fund (as
defined in the Insolvency Funds Exclusion Clause incorporated in this
agreement).



-3-

--------------------------------------------------------------------------------




[swissreimage.jpg]




TOTAL INSURED VALUE EXCLUSION CLAUSE






It is the mutual intention of the parties to exclude risks, other than Offices,
Hotels, Apartments, Hospitals, Educational Establishments, Public Utilities
(except Railroad schedules) and Builders Risk on the above classes, where at the
time of the cession, the Total Insured Value over all interests exceeds
$350,000,000. However, the Company shall be protected hereunder, subject to the
other terms and conditions of this Agreement, if subsequently to cession being
made the Company becomes acquainted with the true facts of the case and
discovers that the mutual intention has been inadvertently breached, the Company
shall at the first opportunity, and certainly by next anniversary of the
original policy, exclude the risk in question.


 
It is agreed that this mutual intention does not apply to Contingent Business
Interruption or to interest traditionally underwritten as Inland Marine or to
Stock and/or Contents written on a blanket basis except where the Company is
aware that the Total Insured Value of $350,000,000 is already exceeded for
buildings, machinery, equipment and direct use and occupancy at the key
location.




It is understood and agreed that this Clause shall not apply hereunder where the
Company writes 100% of the risk.




Notwithstanding anything contained herein to the contrary, it is the mutual
intention of the parties in respect of bridges and tunnels to exclude such risks
where the Total Insured Value over all interests exceeds $350,000,000.





--------------------------------------------------------------------------------




[swissreimage.jpg]


POLLUTION AND SEEPAGE EXCLUSION CLAUSE






This Reinsurance does not apply to:


1.
Pollution, seepage, contamination or environmental impairment (hereinafter
collectively referred to as "pollution") insurances, however styled;



2.
Loss or damage caused directly or indirectly by pollution, unless said loss or
damage follows as a result of a loss caused directly by a peril covered
hereunder;



3.
Expenses resulting from any governmental direction or request that material
present in or part of or utilized on an insured's property be removed or
modified, except as provided in 5. below;



4.
Expenses incurred in testing for and/or monitoring pollutants;



5.
Expenses incurred in removing debris, unless (A) the debris results from a loss
caused directly by a peril covered hereunder, and (B) the debris to be removed
is itself covered hereunder, and (C) the debris is on the insured's premises,
subject, however, to a limit of $5,000 plus 25% of (i) the property damage loss,
any risk, any one location, any one original insured, and (ii) any deductible
applicable to the loss;



6.
Expenses incurred to extract pollutants from land or water at the insured's
premises unless (A) the release, discharge, or dispersal of pollutants results
from a loss caused directly by a peril covered hereunder, and (B) such expenses
shall not exceed $10,000;



7.
Loss of income due to any increased period of time required to resume operations
resulting from enforcement of any law regulating the prevention, control,
repair, clean-up or restoration of environmental damage;



8.
Claims under 5. and/or 6. above, unless notice thereof is given to the Company
by the insured within 180 days after the date of the loss occurrence to which
such claims relate.



"Pollutants" means any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste includes materials to be recycled, reconditioned or reclaimed.


Where no pollution exclusion has been accepted or approved by an insurance
regulatory authority for use in a policy that is subject to this Agreement or
where a pollution exclusion that has been used in a policy is overturned, either
in whole or in part, by a court having jurisdiction, there shall be no recovery
for pollution under this Agreement unless said pollution loss or damage follows
as a result of a loss caused directly by a peril covered hereunder.



-1-

--------------------------------------------------------------------------------




Nothing herein shall be deemed to extend the coverage afforded by this
reinsurance to property or perils specifically excluded or not covered under the
terms and conditions of the original policy involved.



-2-

--------------------------------------------------------------------------------




[swissreimage.jpg]


NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE - REINSURANCE - U.S.A.








N.M.A. 1119




1.
This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.



2.
Without in any way restricting the operation of paragraph 1. of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:



I.
Nuclear reactor power plants including all auxiliary property on the site, or





II.
Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and critical
facilities as such, or





III.
Installations for fabricating complete fuel elements or for processing
substantial quantities of "special nuclear material," and for reprocessing,
salvaging, chemically separating, storing or disposing of spent nuclear fuel or
waste materials, or





IV.
Installations other than those listed in paragraph 2. III. above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.





3.
Without in any way restricting the operation of paragraphs 1. and 2. of this
Clause, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith, except that this paragraph 3. shall not
operate:



(a) where the Reassured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or


(b) where the said insurance contains a provision excluding coverage for damage
to property caused by or resulting from radioactive contamination, however
caused. However, on and after 1st January, 1960, this sub-paragraph (b) shall
only apply provided the said

N.M.A. 1119                        -1-

--------------------------------------------------------------------------------




radioactive contamination exclusion provision has been approved by the
Governmental Authority having jurisdiction thereof.


4.
Without in any way restricting the operation of paragraphs 1., 2. and 3. of this
Clause, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.



5.
It is understood and agreed this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.



6.
The term "special nuclear material" shall have the meaning given to it by the
Atomic Energy Act of 1954 or by any law amendatory thereof.



7.
Reassured to be sole judge of what constitutes:



(a) substantial quantities, and


(b) the extent of installation, plant or site.


NOTE: - Without in any way restricting the operation of paragraph 1. hereof, it
is understood and agreed that




(a) all policies issued by the Reassured on or before 31st December, 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December, 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply,


(b) with respect to any risk located in Canada policies issued by the Reassured
on or before 31st December, 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December, 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.



N.M.A. 1119                        -2-

--------------------------------------------------------------------------------




[swissreimage.jpg]


NUCLEAR INCIDENT EXCLUSION CLAUSE - REINSURANCE - NO. 4




1.
This Reinsurance does not cover any loss or liability accruing to the Reassured
as a member of, or subscriber to, any association of insurers or reinsurers
formed for the purpose of covering nuclear energy risks or as a direct or
indirect reinsurer of any such member, subscriber or association.



2.
Without in any way restricting the operations of Nuclear Incident Exclusion
Clauses, - Liability, - Physical Damage, - Boiler and Machinery and paragraph 1.
of this Clause, it is understood and agreed that for all purposes of the
reinsurance assumed by the Reinsurer from the Reinsured, all original insurance
policies or contracts of the Reinsured (new, renewal and replacement) shall be
deemed to include the applicable existing Nuclear Clause and/or Nuclear
Exclusion Clause(s) in effect at the time and any subsequent revisions thereto
as agreed upon and approved by the Insurance Industry and/or a qualified
Advisory or Rating Bureau.


Effective 1/1/2015                        3                POR1179477
P14-0155
1/15/2015 2:19 PM.v5

--------------------------------------------------------------------------------




[swissreimage.jpg]


TERRORISM
EXCLUSION


(Property Treaty
Reinsurance)


Notwithstanding any provision to the contrary within this reinsurance agreement
or any endorsement thereto, it is agreed that this reinsurance agreement
excludes loss, damage, cost or expense directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with any
act of terrorism, as defined herein, regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.


An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or political division thereof, or in pursuit of political, religious,
ideological, or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:


(i)     involves violence against one or more persons; or
(ii)     involves damage to property; or
(iii)    endangers life other than that of the person committing the action; or
(iv)     creates a risk to health or safety of the public or a section of the
public; or
(v)     is designed to interfere with or to disrupt an electronic system.


This reinsurance agreement also excludes loss, damage, cost or expense directly
or indirectly caused by, contributed to by, resulting from, or arising out of or
in connection with any action in controlling, preventing, suppressing,
retaliating against, or responding to any act of terrorism.


Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this reinsurance agreement, in respect only of personal lines
this reinsurance agreement will pay actual loss or damage (but not related cost
or expense) caused by any act of terrorism provided such act is not directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with biological, chemical, radioactive, or nuclear pollution or
contamination or explosion.
 
NMA 2930c
22/11/02



Effective 1/1/2015                        4                POR1179477
P14-0155
1/15/2015 2:19 PM.v5